DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 15 June 2022 have been fully considered but they are not persuasive. 
Applicant argues that the building segmentation mask disclosed by Lewis is for the entire building, not a separate mask for each roof face.  Applicant states that the building segmentation mask and building edge in Lewis are used to revise the lines segments identified by the line detection algorithm to create a contour of the central building. While it is not disputed that Lewis creates a contour of a central building, examiner notes that before this occurs in the reference, line segments on the roof are identified, as discussed in previously cited sections 0025 and 0028. Specifically, section 0028 states that what is produced is a “binary mask of possible roof lines”. These line segments correspond to boundaries of each roof face, as can be seen in previously cited fig. 6a. Applicant states that in Lewis, the goal is to isolate the central building, and keep only the lines that lie on the contour. It is agreed that the Lewis does isolate the central building, but before this occurs in the reference, the roof is segmented and a mask is produced that distinguishes between each roof face, as shown in fig. 6a.
Applicant argues that like Lewis, Porter does not use a point cloud. Examiner notes that the Vratimos reference has been brought in to teach this amended limitation. Applicant argues that Porter does not disclose converting each roof face into a two-dimensional (2D) polygon and projecting each 2D polygon into a 3D polygon representing the 3D roof model. Applicant states that Porter starts with roof components that have 3D parameters, so there is no conversion from 2D polygons to 3D polygons. However, previously cited section 0043 of Porter states that polygon copies of the roof faces are generated, each “roof face polygon” being a “flat, horizontal polygon”, which would read on a 2D polygon. In previously cited section 0044, Porter explicitly states that the “roof face polygon” is projected “to a plane that represents the roof face” and that the “Z component of each point in the roof face polygon is adjusted such that the point lies on the roof face plane”. This Z component is a 3rd dimension, height, and thus the polygons are converted, by projection, from flat polygons to 3D polygons with a Z/height component. 

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  Line 3 of claim 1 recites “obtaining, using the one or more processors, three-dimensional (3D) point cloud” which is grammatically incorrect, and should read “obtaining, using the one or more processors, a three-dimensional (3D) point cloud”.  Claim 12 recites a similar limitation. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 10 recites “the average energy cost for the structure” in line 6. There is insufficient antecedent basis for this limitation in the claim. Further, the term “the average energy cost” is undefined, since a structure could have many different measurements of average energy cost (e.g. average cost for a month, a year, etc.). Claim 21 recites a similar limitation and similar analysis applies to it.
Claim 12 recites “the aerial image” in line 9. There is insufficient antecedent basis for this limitation in the claim. 
Claim 17 was previously dependent on claim 12, and the dependence on claim 12 has been deleted without being replaced with dependence on another claim, rendering the claim unclear. For prior art purposes, the claim will be interpreted as if it were dependent on claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 9, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (U.S. Publication 2018/0089833) in view of Porter (U.S. Publication 2019/0384866) and Vratimos (U.S. Patent 10,754,999).

As to claim 1, Lewis discloses a method comprising: 
obtaining, using one or more processors (p. 5-6, section 0046; the method runs as instructions executed by a computer, necessitating a processor), an image of a roof of a structure based on an input address of the structure (fig. 2a; p. 2, section 0023-0025; an address is input and associated aerial images of a roof are obtained); 
obtaining, using the one or more processors (p. 5-6, section 0046; the method runs as instructions executed by a computer, necessitating a processor), three-dimensional (3D) data containing the building based on the input address (p. 2, section 0023; an address is input, associated images are obtained, and 3D lines are derived to approximate the building contour); 
pre-processing the image and 3D data to create a pre-processed image (fig. 15; p. 2, sections 0023-0024; p. 5-6, section 0046; aerial imagery is fed to a pre-processing module; before 3D lines data is actually used to determine the building contour, the lines are filtered from the image, which reads on a pre-processing step); 
reconstructing, using the one or more processors, a 3D roof model from the pre-processed image and 3D data, the reconstructing including predicting, using instance segmentation, a mask for each roof face (fig. 6a; p. 2, section 0025; p. 2-3, section 0028; building segmentation is used to create a mask delimiting different roof faces and a 3D model for the building is generated/reconstructed).
Lewis teaches converting faces into 2D lines, and projecting lines into 3D lines and polygons (fig. 13; p. 5, section 0043), but does not teach converting each roof face into a two-dimensional (2D) polygon and projecting each 2D polygon into a 3D polygon representing the 3D roof model. Porter, however, discloses converting each roof face into a two-dimensional (2D) polygon and projecting each 2D polygon into a 3D polygon representing the 3D building model (p. 3, sections 0043-0044; each roof face is converted to a flat/2D polygon copy and then converted to 3D by adding a Z/height component). The motivation for this is to create a cohesive 3D roof model and parametrize the model, ensuring a more accurate and easier to manipulate representation (p. 1, sections 0003-0004). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lewis to convert each roof face into a two-dimensional (2D) polygon and project each 2D polygon into a 3D polygon representing the 3D building model in order to create a cohesive 3D roof model and parametrize the model, ensuring a more accurate and easier to manipulate representation as taught by Porter.
Lewis does not disclose, but Vratimos does disclose that the 3D data obtained and used to reconstruct the roof is point cloud data (col. 9, line 42-col. 10, line 3). The motivation for this is to identify shapes of the roof and structures near it. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lewis and Porter to have the 3D data obtained and used to reconstruct the roof be point cloud data in order to identify shapes of the roof and structures near it as taught by Vratimos.

As to claim 8, Lewis does not disclose, but Vratimos does disclose a method further comprising: detecting, using the one or more processors (col. 15, lines 19-27) and instance segmentation, roof top obstructions (col. 8, lines 4-22; col. 10, lines 4-32; the roof model segmentation is used to also detect roof obstructions); and using the 3D building model and the detected roof top obstructions to determine a useable area of the building (col. 5, lines 2-8; col. 11, lines 46-56; a useable area for photovoltaic/solar panels is determined based on the 3D topology model of the roof and the obstructions). The motivation for this is to improve speed and efficiency in generating solar designs (col. 3, lines 22-53; col. 5, lines 26-50). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lewis and Porter to detect using instance segmentation, roof top obstructions and use the 3D building model and the detected roof top obstructions to determine a useable area of the building in order to improve speed and efficiency in generating solar designs as taught by Vratimos.

As to claim 9, Vratimos discloses determining, using the one or more processors, a location in the useable area of the building to install solar panels based on output of a shading model (col. 11, line 46-col. 12, line 44; based on the solar access of the roof, which would read on a shading model, placement of solar panels is decided); and calculating, using the one or more processors, a number and size of solar panels needed to cover the location (fig. 15; col. 5, line 64-col. 6, line 5; an optimized number and placement of panels is decided; the figure also shows the relative size of each panel in the optimized arrangement). Motivation for the combination of references is given in the rejection to claim 8.

As to claim 12, see the rejection to claim 1. Further, Lewis discloses a system comprising: one or more processors; memory coupled to the one or more processors and storing instructions that when executed by the one or more processors, cause the one or more processors to perform the operations (p. 5-6, section 0046; instructions are stored in a memory medium; the method runs as instructions executed by a computer, necessitating a processor).

As to claim 19, see the rejection to claim 8.

As to claim 20, see the rejection to claim 9.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Porter and Vratimos and further in view of Hoiem (U.S. Publication 2021/0183080), Pershing (U.S. Publication 2010/0114537), and Murdoch (U.S. Publication 2014/0132635).

As to claim 3, Lewis discloses generating a roof mask from the image of the roof (p. 2, section 0028-p. 3, section 0030; a roof mask based on the building edges in the image is generated); using the 3D data with the roof mask to calculate an orientation of each face of the roof (p. 5, sections 0041-0043; slopes and directions for lines on each roof face, which would define the orientation of the roof face, are calculated) and using the roof mask to obtain an extent of the roof (p. 2, section 0028-p. 3, section 0031; the mask is used to determine the boundaries of a central building by determining the area covered by the roof). Lewis does not disclose that the 3D data is point cloud data, but this is shown in Vratimos as discussed in the rejection to claim 1. As part of the point cloud representation and feature determination, Vratimos also shows the DSM and associated image being of the roof (col. 9, line 42-col. 10, line 3).
Lewis does not disclose, but Hoiem does disclose wherein pre-processing the image (fig. 2; p. 5, section 0047; drone footage is used) and 3D point cloud (fig. 2; p. 5, sections 0046-0047; p. 7, sections 0064-0065; 3D data is derived using SLAM, SfM, or a combination; 3D point cloud data is determined from it), further comprises: generating a 3D mesh from the 3D point cloud data (p. 7, sections 0064-0065); generating a digital surface model (DSM) using the 3D mesh (p. 7, sections 0064-0067; a surface model is generated using the mesh); and aligning the image and DSM (p. 7, section 0066-p. 8, section 0075; the image and model are aligned). The motivation for this is to help visualize progression of construction or as-built conditions of a site (p. 1, section 0005). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lewis, Porter, and Vratimos to generate a 3D mesh from the 3D data, generate a digital surface model (DSM) using the 3D mesh, and align the image and DSM in order to help visualize progression of construction or as-built conditions of a site as taught by Hoiem.
Lewis does not disclose, but Pershing does disclose snapping the orientation of each roof face to a grid (p. 2, section 0024; p. 12, section 0132; images of a roof are aligned to a set of reference points in a grid; specifically planar roof sections, which would read on faces, are translated to 3D grid reference points, which would parameterize the angle/orientation of the section). The motivation for this is to measure a roof for solar panels (p. 1, section 0009). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lewis, Porter, Vratimos, and Hoiem to snap the orientation of each roof face to a grid in order to measure a roof for solar panels as taught by Pershing.
Lewis does not disclose, but Murdoch does disclose cropping the image so that the roof is centered in the image and axis-aligned to the grid (p. 2-3, section 0029; p. 4, claim 3; an image of the roof of the building is enlarged and centered, which would result in cropping out some of the background; the lines on the roof image are also aligned to be parallel to the horizontal and vertical axes of the display and to an overlaid grid pattern). The motivation for this is to help a user quickly estimate roof surface area (p. 1, section 0006). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lewis, Porter, Vratimos, Hoiem, and Pershing to crop the image so that the roof is centered in the image and axis-aligned to the grid in order to help a user quickly estimate roof surface area as taught by Murdoch.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Porter, Vratimos, Hoiem, Pershing and Murdoch, and further in view of Loss (U.S. Publication 2015/0199455).

As to claim 4, Lewis does not disclose, but Loss does disclose wherein aligning the image and DSM further comprises: predicting, using semantic segmentation, the roof, trees and background in the image and DSM (p. 1, section 0004; p. 1, section 0011; p. 2, sections 0016-0018; p. 3, sections 0027-0030; p. 3, section 0034-p. 4, section 0038; segmentation is used to delineate rooftop surface elements from other elements in an image/model; buildings can be mapped separately from natural features, which, in a typical image, would include features such as trees and background sky/ground/grass/etc.); 
and cross-correlating the locations of the roof, trees and background in the image with the locations of the roof, trees and background in the DSM to determine a location in the image that aligns the image and DSM (p. 1, section 0011; p. 2, sections 0016-0018; p. 2, sections 0021-0023; locations are determined to correlate and align imagery with a surface model; rooftop structures can be mapped separately from natural features, which, in a typical image, would include features such as trees and background sky/ground/grass/etc.). The motivation for this is to automate model creation, since manually creating such models is labor intensive (p. 1, section 0002). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lewis, Porter, Vratimos, Hoiem, Pershing, and Murdoch to predict, using semantic segmentation, the roof, trees and background in the image and DSM and cross-correlate the locations of the roof, trees and background in the image with the locations of the roof, trees and background in the DSM to determine a location in the image that aligns the image and DSM in order to automate model creation, since manually creating such models is labor intensive as taught by Loss.

As to claim 5, Loss discloses wherein semantic segmentation is applied separately to the image and DSM (p. 3, sections 0027-0028; p. 3-4, section 0037; segmentation is applied separately at least in that textures/images are differentiated by color while model surface elements can be differentiated by angles). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Porter, Vratimos, Hoiem, Pershing, and Murdoch, and further in view of Berberian (U.S. Publication 2020/0184233). 

As to claim 6, Lewis does not disclose but Berberian does disclose wherein aligning the image and DSM further comprises feeding the image and DSM into a neural network that is trained to predict numerical offsets between two images; and aligning the image and DSM using the predicted numerical offsets (p. 31, section 0032; an image is fed to a neural network to predict warping, which would read on numerical offsets for images, to align an image to a road surface model). The motivation for this is to provide for more accurate motion classification. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lewis, Porter, Vratimos, Hoiem, Pershing, and Murdoch to feed the image and DSM into a neural network that is trained to predict numerical offsets between two images and align the image and DSM using the predicted numerical offsets in order to provide for more accurate motion classification as taught by Berberian. 

Claims 7, 10, 11, 18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Porter and Vratimos and further in view of Loveland (U.S. Patent 10,366,287).

As to claim 7, Lewis does not disclose, but Loveland does disclose a method further comprising: obtaining, using a graphical user interface (GUI), the input address (col. 5, lines 55-64; col. 15, line 59-col. 16, line 15). The motivation for this is for the user to identify the property subject to solar analysis. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lewis, Porter, and Vratimos to obtain, using a graphical user interface (GUI), the input address in order to identify the property subject to solar analysis as taught by Loveland. 

As to claim 10, Lewis does not disclose, but Loveland does disclose a method further comprising: estimating, using the one or more processors, an output power of the solar panels (col. 13, lines 40-46; col. 20, line 63-col. 21, line 6; an output of the panels is modified based on changing assumptions, and communicated to the user); and estimating, using the one or more processors, one or more financial or cost savings metrics based on the number and the size of the solar panels the output power of the solar panels and the average energy cost for the structure (fig. 14; col. 12, line 47-col. 13, line 29; col. 20, line 36-col. 21, line 6; payoff values, which are based on how much a solar energy system saves a user in energy costs over time, are calculated based on the system variables, such as number and size of panels, and shown to the user in a GUI; note that the cost to offset an installation would be an estimated average energy usage multiplied by an estimated average energy rate, giving an average estimated energy cost for a building over some time period). The motivation for this is to communicate the value of the solar panel installation to a user, showing, for example, how much time it would take for the installation to pay for itself. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lewis, Porter, and Vratimos to estimate an output power of the solar panels and estimate one or more financial or cost savings metrics based on the number and the size of the solar panels, the output power of the solar panels, and the average energy cost for the building in order to communicate the value of the solar panel installation to a user, showing the user how much time it would take for the installation to pay for itself as taught by Loveland.

As to claim 11, Loveland discloses a method further comprising displaying, using a graphical user interface (GUI), the one or more financial or cost savings metrics and the estimated power output (col. 20, line 63-col. 21, line 6; payoff values, which are based on how much a solar energy system saves a user in energy costs over time, are shown in a GUI; a total output for the system is also shown in a GUI). Motivation for the combination of references is given in the rejection to claim 10.

As to claim 18, see the rejection to claim 7.

As to claim 21, see the rejection to claim 10.

As to claim 22, see the rejection to claim 11.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Porter and Vratimos and further in view of Hoiem, Pershing, Murdoch and Khosravipour (“Generating spike-free digital surface models using LiDAR raw pointclouds: A new approach for forestry applications”).

As to claim 14, see the rejection to claim 3. Further, the other cited references do not disclose, but Khosravipour does disclose creation of a spike free mesh (see abstract and section 3.1). The motivation for this is to improve accuracy in a surface model including treetops (section 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lewis, Porter, Vratimos, Hoiem, Pershing, and Murdoch to create a spike free mesh in order to improve accuracy in a surface model including treetops as taught by Khosravipour.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Porter, Vratimos, Hoiem, Pershing, Murdoch, and Khosravipour and further in view of Loss.

As to claim 15, see the rejection to claim 4.

As to claim 16, see the rejection to claim 5.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Porter, Vratimos, Hoiem, and Murdoch, and Khosravipour and further in view of Berberian.

As to claim 17, see the rejection to claim 6.

Conclusion
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612